Filed 3/23/16 In re C.B. CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


In re C.B., a Person Coming Under the
Juvenile Court Law.


HUMBOLDT COUNTY DEPARTMENT
OF HEALTH AND HUMAN SERVICES,
         Plaintiff and Respondent,                                   A144687
v.
                                                                     (Humboldt County
C.A.,                                                                Super. Ct. No. JV150033)
         Defendant and Appellant.



         C.A. (Mother), mother of one-year-old C.B., appeals from the juvenile court’s
jurisdictional and dispositional orders removing C.B. from her and presumed father
P.B.’s (Father) care.1 She contends there was insufficient evidence to support the court’s
findings. We reject the contention and affirm the orders.2




         1
        Father has not challenged the orders and is not a party to this appeal.
         2
        The Department has filed a request for judicial notice of various orders and
petitions filed after the jurisdictional and dispositional orders were issued. Because this
postjudgment evidence was not before the juvenile court and no extraordinary
circumstances are presented, we deny the request. (In re Zeth S. (2003) 31 Cal.4th 396,
400, 405–407; In re Robert A. (2007) 147 Cal.App.4th 982, 990.)


                                                             1
                       FACTUAL AND PROCEDURAL BACKGROUND
       On February 3, 2015, Humboldt County Department of Health and Human
Services (the Department) filed a petition on behalf of then-three-week-old C.B., alleging
she was at substantial risk of serious harm because Mother and Father were unable to
meet her immediate needs for supervision, food, and health care. C.B. was suffering
from serious medical issues including not being properly fed and being exposed to a
serious virus after being informed by medical staff of the dangers this posed. Mother
consistently used alcohol and methamphetamine during her pregnancy, and Father had a
history of substance abuse. A dependency had been established as to C.B.’s sibling due
to Mother’s substance abuse and inability to meet the sibling’s needs. She had failed to
complete the terms of her case plan as to the sibling, and the case had closed in
August 2014, with sole custody to Father.
       A February 4, 2015 detention report set forth the family’s child welfare history.
According to the report, C.B.’s sibling, R.B., was detained on March 14, 2013, after she
was born prematurely and tested positive for amphetamines at birth. Mother had an
extensive history with alcohol and methamphetamine abuse and tested positive for both
of these substances multiple times during her prenatal visits. Mother did not wake up
when R.B. cried, could not recognize when R.B. was turning blue and unable to breathe,
and fell asleep on R.B. in a way that caused R.B. to nearly fall under the rails of the
hospital bed. Jurisdiction was also based on Father’s inability or unwillingness to protect
R.B. from Mother’s conduct. Mother completed an in-patient program but failed to
engage in after care services. She failed to communicate with the Department and her
whereabouts became unknown. The case was closed, with R.B. being returned to Father
with family maintenance services.
       The detention report stated as to C.B. that she was born in a hospital in Oregon
while Mother was there visiting. Birth records showed Mother drank a “pint of hard
alcohol daily” pre-pregnancy, and “a pint of beer daily through pregnancy.” She
admitted to “snorting meth during early pregnancy” and said she had smoked “0.5
packs/day for 15 years.” She stated she had depression for which she had been taking


                                              2
antidepressants. C.B. was readmitted to the hospital on January 30, 2015, and was in the
Neonatal Intensive Care Unit (NICU) for failure to thrive, bronchiolitis, pneumonia, a
heart murmur, and a wound on her foot. A nurse observed Mother feeding C.B. a bottle
of water and told Mother that she needs to feed C.B. calories so she can gain weight.
Mother became defensive and said she has done this with her other children and it “hasn’t
killed any of them yet.” Hospital staff also learned that R.B. had been diagnosed with
respiratory syncytial virus (RSV). Despite being advised that C.B. should not be exposed
to this contagious disease, the parents allowed R.B. to kiss C.B. on the face.
       Mother had a criminal history including a conviction for possession of a controlled
substance and arrests for infliction of corporal injury on a spouse/cohabitant, disorderly
conduct, violation of a court order to prevent domestic violence, and spousal/domestic
battery. Father had a criminal conviction for infliction of corporal injury on a
spouse/cohabitant and arrests for child endangerment, infliction of corporal injury on a
spouse/cohabitant, violation of court order to prevent domestic violence, and possession
of a controlled substance and paraphernalia.
       A February 17, 2015 addendum to the detention report stated that Mother’s aunt
believed Mother was still drinking alcohol. The aunt stated that before Mother and
Father went to Oregon, when Mother was still pregnant with C.B., she saw a bottle of
“hard liquor” in Mother’s purse. Mother’s uncle said the hard liquor was whiskey and
that Mother “is the worst kind” of drunk “because she gets angry,” and that there is a lot
of arguing in Mother and Father’s house. C.B.’s attending physician reported that C.B.
was not feeding well and required constant monitoring to support feedings. She was in
the hospital for failure to thrive and a possible heart murmur. She had also been
diagnosed with cellulitis, a common but potentially serious bacterial skin infection.
C.B.’s attending physician believed that the severity of C.B.’s medical issues was
“related to her current immunocompromised status, related to Failure to Thrive.”
       At a contested detention hearing, a public health nurse testified that C.B. was
admitted to the NICU for further assessment of her failure to thrive diagnosis and heart
murmur, and that she developed respiratory issues in the NICU. When asked whether


                                               3
Mother’s “self-reported alcohol use and methamphetamine use during the pregnancy”
was a factor in C.B.’s failure to thrive diagnoses, she responded, “The infant was noted to
have feeding difficulties. And in my experiences, infants exposed to methamphetamines
in utero may have feeding difficulties.” After reviewing the reports and hearing
argument from counsel, the juvenile court declared C.B. a dependent.
       According to jurisdiction and addendum reports filed March 2, 2015, Mother said
during a meeting with Department social workers that she gave “a very little amount” of
water to C.B., and that she generally did not give her water. She believed the nurse who
asked her about the water was “judgmental,” and that Mother “kn[ew] what she [was]
doing.” Mother appeared emotional and both parents said they did not see why the
Department needed to be involved at all. When the social workers explained that C.B.
was sick with multiple issues and needed to be in protective custody, the parents left the
meeting upset.
       The reports stated that a social worker spoke to C.B.’s emergency care provider,
who said that Father “got in her face” on one occasion and grabbed R.B. out of her arms
and took her away as R.B. screamed and cried. The care provider had recently smelled
alcohol on the parents and no longer felt comfortable having supervised visits in her
home for C.B. The social worker also spoke to a public health nurse who said she was
unable to obtain C.B.’s prenatal records because the parents had refused to sign a release.
The nurse, who had testified at the detention hearing, said she observed both parents
sleeping during her testimony.
       A review of records and conversations with the NICU nursing staff revealed that
nurses observed a granular wound with necrosis on C.B.’s right ankle that had not
previously been mentioned in the Oregon records. The staff also observed the parents
feeding C.B. the same bottle of formula at 4:00 p.m. and again at 7:00 p.m. A NICU
physician stated it was difficult to identify whether the parents were responsible for
C.B.’s failure to thrive diagnosis, given the conflicting information, including whether
she was given water, or how much she was given. The nurses informed the Department
that Mother was not only seen giving water to the newborn, but had also admitted to


                                             4
giving the baby water several times a day. Another nurse spoke to Father, who
confirmed they fed C.B. water several times a day. Nursing staff also reported that both
parents left the NICU at 9:00 p.m., saying they would be back after taking a shower and
getting food, but did not return until 6:00 p.m. the next day. Mother was not engaged
with C.B. when feeding her; Father was engaged throughout the feeding. Mother
continued to refuse drug testing and refused to give access to her prenatal records.
       Supplemental information was provided regarding the prior dependency involving
R.B. Based on the timeline of C.B.’s conception and birth, the Department deduced that
Father immediately allowed Mother back into the home as soon as the prior dependency
case was closed, and was aware that Mother was still using alcohol and
methamphetamines while pregnant. When a social worker asked Father about this, he
claimed he was told by a social worker that Mother could move back into the home and
resume parenting as soon as the case closed.
       At a March 2, 2015 contested jurisdictional hearing, the juvenile court took the
reports into evidence and heard argument from the parties before finding there was clear
and convincing evidence to assume jurisdiction under section 300, subdivisions (b) and
(j), based on Mother’s inability to provide care to C.B. given her present substance abuse,
as well as the unresolved parenting and substance abuse issues that caused her to lose
custody of R.B. The court also found there was clear and convincing evidence to support
jurisdiction based on Father’s failure to protect C.B. from Mother’s substance abuse.
       In disposition and addendum reports filed March 23, 2015, the Department
recommended that C.B. be declared a dependent of the court and removed from the
parents’ care, and that reunification services be provided to both parents. The parents
continued to live together as a couple and intended to co-parent C.B. There was a history
of domestic violence between the parents, resulting in arrests for both parents and a
misdemeanor conviction for Father. The parents minimized the incidents, stating they
were misunderstood. Mother continued to refuse drug testing and had not yet agreed to
sign a release of information to access her prenatal records. There were still ongoing
issues of inadequate or unsafe housing, substance abuse, and mental health concerns that


                                               5
had not been addressed by either parent, despite the services that had been provided to
them. C.B. was being cared for in the same relative placement in which she was
originally placed and was doing well in the home. Mother and Father were being
provided a minimum of two hour supervised visits, twice a week.
       At a March 23, 2015 contested dispositional hearing,3 Mother testified that she
completed the Bonnie Brown in-patient program during R.B.’s dependency case, but did
not fully participate in after care services. She stated she then relapsed by having “a
drink once.” She did not believe she needed any substance abuse or Alcohol or Drug
(AOD) treatment because she used alcohol or drugs while pregnant with R.B., but “things
were different” because she “went to the program. I did all those things, and I am a
different person now.” She testified she was visiting C.B. but had missed three visits in
the last month.
       A Department social worker testified that Mother refused to drug test and said she
did not want to have an AOD assessment because she feared she would be ordered into
another in-patient program. The social worker confirmed that Mother missed the last
three visits with C.B. and that visitation had been suspended. C.B. was gaining weight
and the frequency of her doctor visits had been reduced to every other week. He believed
C.B. should not be returned to the parents’ care until the parents participated in
reunification services, given the ongoing concerns about their ability to care for C.B. and
the unresolved substance abuse and domestic violence issues. He believed Mother was
still using alcohol and/or drugs. He also reported that the Department was preparing to
file non-detained petitions on behalf of R.B. and a half sibling, J.B.
       The juvenile court stated, “it seems very clear that there would be substantial
danger to the physical health, safety, protection of [C.B.] at this point if placed in the
parents’ care, and to say Father can simply care for the child with Mother with issues in


       3
       The dispositional hearing was originally calendared for March 12, 2015, but was
continued after an individual named L.B. claimed he was C.B.’s biological father and
requested a DNA test, which the court ordered. The DNA test was still pending as of the
March 23, 2015 dispositional hearing.


                                               6
the home I think ignores reality.” The court stated it was basing its decision on Mother’s
failure to participate in services in the prior dependency and failure to address the issues
that led to her losing custody of R.B., coupled with her refusal to acknowledge she had a
substance abuse issue. The court found it “quite unquestionable the [M]other has long-
standing, long untreated substance abuse issues that do present a substantial risk to the
child.” The court declared C.B. a dependent, removed her from her parents’ care, and
ordered reunification services for both parents.
                                         DISCUSSION
       Mother contends there was insufficient evidence to support the findings under
Welfare and Institutions Code, section 300, subdivisions (b) and (j).4 We disagree.
       “ ‘ “In juvenile cases, . . . the power of an appellate court asked to assess the
sufficiency of the evidence begins and ends with a determination as to whether or not
there is any substantial evidence, whether or not contradicted, which will support the
conclusion of the trier of fact. All conflicts must be resolved in favor of the respondent
and all legitimate inferences indulged in to uphold the verdict, if possible.” ’ ” (In re
Brison C. (2000) 81 Cal.App.4th 1373, 1378–1379.) “If, on the entire record, there is
substantial evidence to support the findings of the juvenile court, we uphold those
findings.” (In re Megan S. (2002) 104 Cal.App.4th 247, 250.)
                                        Subdivision (b)
       Section 300, subdivision (b), provides that a juvenile court may assert jurisdiction
over a child when the child “has suffered, or there is a substantial risk that the child will
suffer, serious physical harm or illness, as a result of the failure or inability of his or her
parent . . . to adequately supervise or protect the child . . . or by the willful or negligent
failure of the parent . . . to provide the child with adequate food, clothing, shelter, or
medical treatment, or by the inability of the parent . . . to provide regular care for the
child due to the parent’s . . . mental illness, developmental disability, or substance
abuse. . . .” Mother contends there was insufficient evidence to support the court’s
       4
       All further statutory references are to the Welfare and Institutions Code unless
otherwise stated.


                                                7
findings that she and Father were neglectful or caused any of C.B.’s medical issues, or
that Mother was unable to provide regular care for C.B. due to her substance abuse
issues.5
       There was ample evidence in the record, however, from which the juvenile court
could make these findings. Mother had a history of substance abuse and a conviction for
possession of a controlled substance. She had a history of using drugs and alcohol during
her pregnancy with R.B., and had a history of failing to protect and care for R.B. Birth
records for C.B. showed that Mother drank a “pint of hard alcohol daily” pre-pregnancy
and “a pint of beer daily through pregnancy.” She admitted to “snorting meth during
early pregnancy” and said she had smoked “0.5 packs/day for 15 years.” Relatives
reported that Mother was drinking alcohol during her pregnancy with C.B. and had a
bottle of “hard liquor” in her purse shortly before she went to Oregon and gave birth to
C.B. She refused to disclose her prenatal history, and refused to drug test. She told a
Department social worker that she did not want to have an AOD assessment because she
feared she would be ordered into another in-patient program. Despite her admissions
regarding drug and alcohol use, she denied she needed any substance abuse treatment and
said during a meeting with social workers that she did not understand why the
Department needed to be involved.
       C.B. was born prematurely and was observed grunting, with poor oxygen,
saturation, and tachypnea. She lost weight in Mother’s care and was hospitalized for
failure to thrive. NICU records described her as “small, tired appearing, having limited


       5
        The Department argues that Mother’s appeal is moot because Father did not
challenge the allegations and has not filed an appeal. It is true that a “minor is a
dependent if the actions of either parent bring her within one of the statutory definitions
of dependent,” (In re Alysha S. (1996) 51 Cal.App.4th 393, 397), but here, Mother
challenges all of the allegations that were made against both her and Father. Moreover,
the sustained jurisdictional and dispositional findings against Mother had an adverse
effect on her rights and will affect her in subsequent proceedings. Her challenge to those
findings is therefore not moot. (In re Joshua C. (1994) 24 Cal.App.4th 1544, 1547
[appeals in dependency matters are not moot if any error affects the outcome of
subsequent proceedings].)


                                             8
eye contact, heart murmur, and to be slightly hypotonic.” Mother gave water to C.B.
even after being informed about its detrimental effects, and exposed her to RSV even
after being told to keep her children apart. A public health nurse testified that the failure
to thrive diagnosis was likely non-organic and that infants exposed to methamphetamines
in utero may have feeding difficulties. A NICU doctor believed the severity of C.B.’s
symptoms were related to her immunocompromised status. Although there was some
conflicting testimony as to whether C.B.’s failure to thrive diagnosis was caused by
Mother, the juvenile court could reasonably determine, in light of the above evidence,
that her drug and alcohol use during pregnancy and her failure to take direction from
hospital providers regarding appropriate newborn and infant care, contributed to or
caused C.B.’s medical condition. (See, e.g., § 300.2 [“the provision of a home
environment free from the negative effects of substance abuse is a necessary condition
for the safety, protection and physical and emotional well-being of the child”]; In re
Drake M. (2012) 211 Cal.App.4th 754, 767 [for children of tender years, substance abuse
by a parent is prima facie evidence of risk]; In re R.R. (2010) 187 Cal.App.4th 1264,
1281 [affirming jurisdiction based upon medical records showing that parent admitted to
medical staff that he had recently used methamphetamines].)
                                         Subdivision (j)
       Section 300, subdivision (j), provides that a juvenile court may assert jurisdiction
over a child when the “child’s sibling has been abused or neglected, as defined in
subdivision (a), (b), (d), (e), or (i), and there is a substantial risk that the child will be
abused or neglected, as defined in those subdivisions.” Mother argues that R.B. and
C.B.’s cases were sufficiently dissimilar to each other so that the fact of a prior
dependency adjudication as to R.B. did not mean C.B. was also at risk. She points out,
for example, that R.B. was diagnosed with methamphetamine intrauterine exposure,
while C.B. was not. She notes there was evidence she tested positive for alcohol and/or
drugs during prenatal visits while pregnant with R.B., while there was no such evidence
as to C.B., because she “exercised her right to privacy and did not sign a release for her
prenatal records.” She also argues as to subdivision (j) that the Department misled the


                                                 9
court into believing Mother had the burden of showing she had remedied the problems
that had led to R.B.’s dependency, when in fact, it was the Department’s burden to show
she had not.
       Having concluded there was substantial evidence to support the juvenile court’s
determination that C.B. came within the provision of section 300, subdivision (b), we
need not address Mother’s claims regarding subdivision (j). Section 300 contemplates
that jurisdiction may be based on any single subdivision. (E.g., In re Shelley J. (1998)
68 Cal.App.4th 322, 330 [declining to address remaining allegations after one allegation
found supported]; Randi R. v. Superior Court (1998) 64 Cal.App.4th 67, 72 [same].)6
                                      DISPOSITION
       The jurisdictional and dispositional orders are affirmed.




       6
        Even if we were to address the merits of Mother’s claims as to section 300,
subdivision (j), we would conclude there was sufficient evidence to support the orders. It
was undisputed that Mother had substance abuse issues that resulted in a dependency
case for R.B., and that she failed to comply with her case plan and lost custody of R.B.
Further, as noted, the Department presented sufficient evidence to meet its burden of
showing that Mother’s unresolved substance issues contributed or caused C.B.’s medical
condition, and placed her at substantial risk of serious harm. (§ 300, subd. (j); In re
Joshua J. (1995) 39 Cal.App.4th 984, 994 [two-prong test of subdivision (j) is satisfied
where there is a showing of neglect of a sibling due to the parent’s act or omission, and
proof of substantial risk that another child—here, C.B.—is being, or will be, neglected].)


                                            10
                                 _________________________
                                 McGuiness, P.J.


We concur:


_________________________
Siggins, J.


_________________________
Jenkins, J.




A144687, In re C.B.




                            11